      Case 4:19-cv-00300-RH-MJF Document 95 Filed 08/02/19 Page 1 of 6



                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION


KELVIN LEON JONES, et al.,

            Plaintiffs,

v.                                             Consolidated Case
                                               No. 4:19-cv-300-RH-CAS
RON DESANTIS, in his official capacity as
Governor of Florida, et al.,

            Defendants.


 EMERGENCY MOTION FOR LEAVE TO FILE A MEMORANDUM IN
    SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY
        INJUNCTION IN EXCESS OF THE WORD LIMIT

      Pursuant to Local Rules 7.1(H) and 7.1(L), all Plaintiffs in the consolidated

case file this Emergency Motion for Leave to File a Memorandum in support of

their consolidated Motion for Preliminary Injunction in Excess of the Word Limit.

      None of the Defendants in the consolidated case, except for Defendants

Bennett and Turner, Supervisors of Elections for Manatee and Sarasota Counties,

respectively, opposed Plaintiffs’ request to file a Memorandum in Support of their

consolidated Preliminary Injunction Motion in excess of the word limit. See ECF

No. 94, Plaintiffs’ Motion for a Scheduling and Briefing Order. None of the

Defendants in the consolidated case opposed Plaintiffs’ motion for preliminary

relief filing deadline of August 2, 2019. Plaintiffs move for leave to file a
      Case 4:19-cv-00300-RH-MJF Document 95 Filed 08/02/19 Page 2 of 6



memorandum in support of their motion for preliminary relief that exceeds the

word limit set forth in N.D. Fla. L.R. 7.1(F), in order to file a consolidated

Plaintiffs’ memorandum instead of five separate memoranda. Plaintiffs’

memorandum in support of their motion for preliminary relief will not exceed

18,000 words.

I.    Expedited Consideration of This Motion is Warranted

      On July 26, 2019, Plaintiffs previously requested leave to file a preliminary

injunction memorandum in excess of the word limit, along with a request that the

Court set a briefing schedule on Plaintiffs’ forthcoming Motion for Preliminary

Injunction. See ECF No. 94. Plaintiffs proposed that they would file their Motion

for Preliminary Injunction on August 2, 2019, pursuant to a briefing schedule to

which all Parties had consented. Id.

      As August 2, 2019 is now upon us, and given that Defendants requested that

Plaintiffs file their motion as soon as possible in order to allow them the desired

time to respond, Plaintiffs respectfully renew their request for leave to file a

preliminary injunction memorandum in excess of the word limit. Plaintiffs

designate this motion as an “emergency” with the hope that the Court might permit

Plaintiffs to file their Motion for Preliminary Injunction and overlength

Memorandum today, August 2, 2019, consistent with the proposed briefing

schedule to which the Parties have agreed.


                                        2
      Case 4:19-cv-00300-RH-MJF Document 95 Filed 08/02/19 Page 3 of 6



II.   Good Cause Exists for a Longer Memorandum

      This case presents extraordinary circumstances that warrant exceeding the

word limit in Plaintiffs’ memorandum in support of their motion for preliminary

relief. See N.D. Fla. L.R. 7.1(F). As set forth in Plaintiffs’ Motion for a Scheduling

and Briefing Order, ECF No. 94, Plaintiffs seek to file a consolidated preliminary

injunction brief and memo on behalf of the Plaintiffs in all five consolidated cases.

Plaintiffs submit that the Court and parties will benefit from a single consolidated

memorandum that contains more extensive briefing.

      Plaintiffs respectfully request that this Court grant Plaintiffs’ motion for

leave to file a memorandum in excess of the word limit, not to exceed 18,000

words, in support of their motion for preliminary injunction.

                                  CONCLUSION

      For the foregoing reasons, Plaintiffs respectfully request that the Court grant

their Emergency Motion for Leave to File a Memorandum in support of their

consolidated Motion for Preliminary Injunction in Excess of the Word Limit

                    NORTHERN DISTRICT OF FLORIDA
                     LOCAL RULE 7.1 CERTIFICATION

      Pursuant to N.D. Fla. L.R. 7.1(B), Plaintiffs conferred with Defendants in

late July and Defendants consented to Plaintiffs’ request to file a brief in excess of

the word limit, except Defendants Bennett and Turner, Supervisors of Elections for

Manatee and Sarasota Counties, respectively, who opposed only Plaintiffs’ request

                                          3
      Case 4:19-cv-00300-RH-MJF Document 95 Filed 08/02/19 Page 4 of 6



to file a preliminary injunction motion in excess of the word limit. Plaintiffs called

and emailed counsel for those two defendants earlier today to determine whether

their position had changed, and have not received a response at time of filing.

      Pursuant to N.D. Fla. L.R. 7.1(F), this motion contains fewer than 8,000

words. It contains 845 words.



Date: August 2, 2019

Respectfully submitted,

/s/ Julie A. Ebenstein
Julie A. Ebenstein Fla. Bar No. 91033
R. Orion Danjuma*
Jonathan S. Topaz*
Dale E. Ho**
American Civil Liberties Union Foundation, Inc.
125 Broad Street, 18th Floor
New York, NY 10004
Tel: (212) 284-7332
Fax: (212) 549-2654
jebenstein@aclu.org
odanjuma@aclu.org
jtopaz@aclu.org dho@aclu.org

Daniel Tilley
Fla. Bar No. 102882
Anton Marino**
American Civil Liberties Union of Florida
4343 West Flagler St., Suite 400
Miami, FL 33134
Tel: (786) 363-2714
dtilley@aclufl.org
amarino@aclufl.org



                                          4
      Case 4:19-cv-00300-RH-MJF Document 95 Filed 08/02/19 Page 5 of 6



Jimmy Midyette
Fla. Bar No. 0495859
American Civil Liberties Union Foundation of Florida
118 W. Adams Street, Suite 510
Jacksonville, FL 32202
Tel: 904-353-8097
jmidyette@aclufl.org

Leah C. Aden*
John S. Cusick*
NAACP Legal Defense and Educational Fund, Inc.
40 Rector Street, 5th Floor
New York, NY 10006
(212) 965-2200
laden@naacpldf.org
jcusick@naacpldf.org

Wendy Weiser
Myrna Pérez
Sean Morales-Doyle*
Eliza Sweren-Becker*
Brennan Center for Justice at NYU
School of Law
120 Broadway, Suite 1750
New York, NY 10271
(646) 292-8310
wendy.weiser@nyu.edu
myrna.perez@nyu.edu
sean.morales-doyle@nyu.edu
eliza.sweren-becker@nyu.edu

Counsel for Gruver Plaintiffs
* Admitted Pro Hac Vice
** Pro Hac Vice applications forthcoming




                                       5
      Case 4:19-cv-00300-RH-MJF Document 95 Filed 08/02/19 Page 6 of 6



                        CERTIFICATE OF SERVICE

      I hereby certify that on August 2, 2019, I served a true and correct copy of

the foregoing document via electronic notice by the CM/ECF system on all counsel

or parties of record.


                                            /s/ Julie A. Ebenstein
                                               Julie A. Ebenstein




                                        6
